Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on July 16, 2020.  Claims 1-19 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is claiming the benefit of prior-filed application No. 15/698,279 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Application No. 15/698,279 issued on July 01, 2020 while the present application was filed July 16, 2020. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.

Claim Objections
Claim 6 is objected to because of the following informalities:  The claim ends with a comma (,) and should end with a period (.).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/160,406 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar in the subject matter claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1.

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of defining a set of road segments within the terrain; and determining terrain characteristics of the one or more road segments as recited in independent claim 1.
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as “receiving motion data from motion sensors disposed on an object traveling through one or more road segments of the set of road segments” are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, there are no additional elements recited and as such do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis.
The dependent claims also do not recite additional elements and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
As for dependent claims 2-19, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention as a whole, considering all claim elements both individually and in combination, are not patent eligible.

Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 1, the claim recites the phrase “an object”.  A review of the specification yields no mention on “an object”.  While the specification does not need to recite the claim limitation precisely, it does need to describe the claim limitation in such a way as to enable one skilled in the art to make and/or use the invention.  In the present application, this is not done as the claims are unduly broad, there is minimal direction provided by the inventor and the quantity of experimentation needed to make or use the invention would be large.  Therefore, the claim fails to comply with the enablement requirement.  Appropriate correction is required.  

Claims 2-19 are rejected as being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the phrase “an object”.  A review of the specification yields no mention on “an object”.  Because of this, the examiner nor one having ordinary skill in the art is unable to ascertain what an object comprises.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 2-19 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14-19, as best understood by the examiner in view of the rejections above, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bradlow et al., US 2020/0124430 A1.

Regarding claim 1, Bradlow teaches a method of mapping a terrain, the method comprising: 
defining a set of road segments within the terrain; (Bradlow, see at least ¶ [0142] which states “FIG. 7 depicts an example of vibration sensor data collected when a PMV is traveling over two adjacent areas with different surface roughness characteristics. As illustrated, the PMV can travel on a bike lane 702 travel corridor that has an asphalt surface or travel on an adjacent sidewalk 704 travel corridor that is composed of sections of concrete blocks. The bike lane 702 has a substantially smooth asphalt surface with some defects (e.g., cracks) that can transverse or substantially aligned with an axis z-z in the direction in which the PMV travels. The sidewalk 704 has proximal and distal ramps relative to axis z′-z′ and regular seams between concrete blocks with some defects.”)
receiving motion data from motion sensors disposed on an object traveling through one or more road segments of the set of road segments; (Bradlow, see at least ¶ [0143] which states “The graph 706 shows measured values output by PMV-mounted sensor as the PMV travels along the axis z-z in bike lane 702. The sensor may include an accelerometer, gyroscope, or other sensor. The graph 708 shows measured values output by the PMV-mounted sensor as the PMV travels along axis z′-z′ on sidewalk 704. In this example, the graph 706 shows more random roughness variations due to the nature of the asphalt roughness, as compared to the more regular roughness due to the regular seams between the concrete blocks. Consequently, the disclosed embodiments can distinguish between the PMV traveling on the bike lane 702 or the sidewalk 704 by combining the outputs of sensor data with known characteristics based on location data (e.g., urban layout).”) and 
determining, based on the motion data, terrain characteristics of the one or more road segments. (Bradlow, see at least ¶ [0144] which states “A surface fingerprint may be created by the simultaneous collection of location data and sensor data from one or more sensors. A surface fingerprint may be defined as a specific combination of location data and data from one or more sensors that is unique to a travel corridor and permits identification of the travel corridor. For example, the overlaying of GPS data with the data in graphs 706 and 708 may create two unique surface fingerprints for that street that allow distinction between PMV usage in the bike lane and PMV usage on the sidewalk. Sensor data may include surface roughness data, energy consumption data, visual data, or sound data. A surface type may be determined via an ML method using sensor data. Surface type determinations may be associated with a surface fingerprint to generate a map of travel corridors in a region, area, or zone where PMV travel may occur. A map of travel corridors that contains surface fingerprint data may be utilized to alter, influence, or control PMV usage within a particular travel corridor as described elsewhere in the specification. A travel map containing surface fingerprint information may include a digital map that further comprises various layers of digital information such as surface roughness information, hazard information, and traffic or pedestrian density information.”)

Regarding claim 2, Bradlow teaches a method of mapping a terrain, comprising: 
identifying a road segment of the one or more road segments that has different terrain characteristics in different parts of the road segment; (Bradlow, see at least ¶ [0143] which states “The graph 706 shows measured values output by PMV-mounted sensor as the PMV travels along the axis z-z in bike lane 702. The sensor may include an accelerometer, gyroscope, or other sensor. The graph 708 shows measured values output by the PMV-mounted sensor as the PMV travels along axis z′-z′ on sidewalk 704. In this example, the graph 706 shows more random roughness variations due to the nature of the asphalt roughness, as compared to the more regular roughness due to the regular seams between the concrete blocks. Consequently, the disclosed embodiments can distinguish between the PMV traveling on the bike lane 702 or the sidewalk 704 by combining the outputs of sensor data with known characteristics based on location data (e.g., urban layout).”) and 
partitioning the identified road segment into two or more new road segments based on the identification. (Bradlow, see at least ¶ [0143])

Regarding claim 3, Bradlow teaches a method of mapping a terrain, comprising defining navigation directives for the one or more road segments based on the terrain characteristics of the one or more road segments. (Bradlow, see at least ¶ [0012] which states “The disclosed embodiments include a method for controlling a PMV by causing an action based on a determined type of pathway (e.g., street, bike lane, sidewalk, or trail). The action(s) may be selected from the group consisting of limiting a travel speed of the PMV, stopping the PMV, suggesting a route change, activating a warning signal, activating a warning sound or signal to notify pedestrians of the PMV, displaying a message on a screen or interface of the PMV, issuing a warning or fine for violating an ordinance or a term of a user agreement, or providing a reward or incentive. Another example of an action is a post-trip warning (e.g., notify user to nudge with emails or other forms of communication after the trip), create ratings/scores about the user to regulate/restrict usage of the personal mobility vehicle, etc.”)

Regarding claim 4, Bradlow teaches a method of mapping a terrain, comprising defining navigation directives for the one or more road segments based on the motion data the motion sensors. (Bradlow, see at least ¶ [0012] which states “The disclosed embodiments include a method for controlling a PMV by causing an action based on a determined type of pathway (e.g., street, bike lane, sidewalk, or trail). The action(s) may be selected from the group consisting of limiting a travel speed of the PMV, stopping the PMV, suggesting a route change, activating a warning signal, activating a warning sound or signal to notify pedestrians of the PMV, displaying a message on a screen or interface of the PMV, issuing a warning or fine for violating an ordinance or a term of a user agreement, or providing a reward or incentive. Another example of an action is a post-trip warning (e.g., notify user to nudge with emails or other forms of communication after the trip), create ratings/scores about the user to regulate/restrict usage of the personal mobility vehicle, etc.”)

Regarding claim 5, Bradlow teaches a method of mapping a terrain, comprising defining navigation directives for the one or more road segments based on data from environmental sensors disposed on the object. (Bradlow, see at least ¶ [0012] which states “The disclosed embodiments include a method for controlling a PMV by causing an action based on a determined type of pathway (e.g., street, bike lane, sidewalk, or trail). The action(s) may be selected from the group consisting of limiting a travel speed of the PMV, stopping the PMV, suggesting a route change, activating a warning signal, activating a warning sound or signal to notify pedestrians of the PMV, displaying a message on a screen or interface of the PMV, issuing a warning or fine for violating an ordinance or a term of a user agreement, or providing a reward or incentive. Another example of an action is a post-trip warning (e.g., notify user to nudge with emails or other forms of communication after the trip), create ratings/scores about the user to regulate/restrict usage of the personal mobility vehicle, etc.”)

Regarding claim 6, Bradlow teaches a method of mapping a terrain, comprising defining navigation directives for the one or more road segments based on data from position sensors disposed on the object. (Bradlow, see at least ¶ [0012] which states “The disclosed embodiments include a method for controlling a PMV by causing an action based on a determined type of pathway (e.g., street, bike lane, sidewalk, or trail). The action(s) may be selected from the group consisting of limiting a travel speed of the PMV, stopping the PMV, suggesting a route change, activating a warning signal, activating a warning sound or signal to notify pedestrians of the PMV, displaying a message on a screen or interface of the PMV, issuing a warning or fine for violating an ordinance or a term of a user agreement, or providing a reward or incentive. Another example of an action is a post-trip warning (e.g., notify user to nudge with emails or other forms of communication after the trip), create ratings/scores about the user to regulate/restrict usage of the personal mobility vehicle, etc.”)

Regarding claim 7, Bradlow teaches a method of mapping a terrain, comprising defining navigation directives for the one or more road segments based on data from physiological monitoring sensors disposed on the object. (Bradlow, see at least ¶ [0012] which states “The disclosed embodiments include a method for controlling a PMV by causing an action based on a determined type of pathway (e.g., street, bike lane, sidewalk, or trail). The action(s) may be selected from the group consisting of limiting a travel speed of the PMV, stopping the PMV, suggesting a route change, activating a warning signal, activating a warning sound or signal to notify pedestrians of the PMV, displaying a message on a screen or interface of the PMV, issuing a warning or fine for violating an ordinance or a term of a user agreement, or providing a reward or incentive. Another example of an action is a post-trip warning (e.g., notify user to nudge with emails or other forms of communication after the trip), create ratings/scores about the user to regulate/restrict usage of the personal mobility vehicle, etc.”)

Regarding claim 8, Bradlow teaches a method of mapping a terrain, comprising defining navigation directives for the one or more road segments based on data from cameras disposed on the object. (Bradlow, see at least ¶ [0012] which states “The disclosed embodiments include a method for controlling a PMV by causing an action based on a determined type of pathway (e.g., street, bike lane, sidewalk, or trail). The action(s) may be selected from the group consisting of limiting a travel speed of the PMV, stopping the PMV, suggesting a route change, activating a warning signal, activating a warning sound or signal to notify pedestrians of the PMV, displaying a message on a screen or interface of the PMV, issuing a warning or fine for violating an ordinance or a term of a user agreement, or providing a reward or incentive. Another example of an action is a post-trip warning (e.g., notify user to nudge with emails or other forms of communication after the trip), create ratings/scores about the user to regulate/restrict usage of the personal mobility vehicle, etc.”)

Regarding claim 9, Bradlow teaches a method of mapping a terrain, comprising defining navigation directives for the one or more road segments based on data from microphones disposed on the object. (Bradlow, see at least ¶ [0012] which states “The disclosed embodiments include a method for controlling a PMV by causing an action based on a determined type of pathway (e.g., street, bike lane, sidewalk, or trail). The action(s) may be selected from the group consisting of limiting a travel speed of the PMV, stopping the PMV, suggesting a route change, activating a warning signal, activating a warning sound or signal to notify pedestrians of the PMV, displaying a message on a screen or interface of the PMV, issuing a warning or fine for violating an ordinance or a term of a user agreement, or providing a reward or incentive. Another example of an action is a post-trip warning (e.g., notify user to nudge with emails or other forms of communication after the trip), create ratings/scores about the user to regulate/restrict usage of the personal mobility vehicle, etc.”)

Regarding claim 10, Bradlow teaches a method of mapping a terrain, wherein defining each road segment of the set of road segments comprises: 
defining two end points for the respective road segment; (Bradlow, see at least ¶ [0142] which states “FIG. 7 depicts an example of vibration sensor data collected when a PMV is traveling over two adjacent areas with different surface roughness characteristics. As illustrated, the PMV can travel on a bike lane 702 travel corridor that has an asphalt surface or travel on an adjacent sidewalk 704 travel corridor that is composed of sections of concrete blocks. The bike lane 702 has a substantially smooth asphalt surface with some defects (e.g., cracks) that can transverse or substantially aligned with an axis z-z in the direction in which the PMV travels. The sidewalk 704 has proximal and distal ramps relative to axis z′-z′ and regular seams between concrete blocks with some defects.”) 
defining terrain characteristics for the respective road segment; (Bradlow, see at least ¶ [0144] which states “A surface fingerprint may be created by the simultaneous collection of location data and sensor data from one or more sensors. A surface fingerprint may be defined as a specific combination of location data and data from one or more sensors that is unique to a travel corridor and permits identification of the travel corridor. For example, the overlaying of GPS data with the data in graphs 706 and 708 may create two unique surface fingerprints for that street that allow distinction between PMV usage in the bike lane and PMV usage on the sidewalk. Sensor data may include surface roughness data, energy consumption data, visual data, or sound data. A surface type may be determined via an ML method using sensor data. Surface type determinations may be associated with a surface fingerprint to generate a map of travel corridors in a region, area, or zone where PMV travel may occur. A map of travel corridors that contains surface fingerprint data may be utilized to alter, influence, or control PMV usage within a particular travel corridor as described elsewhere in the specification. A travel map containing surface fingerprint information may include a digital map that further comprises various layers of digital information such as surface roughness information, hazard information, and traffic or pedestrian density information.”) and 
defining, for each end point of the respective road segment, navigation directives for the object entering the respective road segment from the respective end point based on the defined terrain characteristics of the respective road segment. (Bradlow, see at least ¶ [0012] which states “The disclosed embodiments include a method for controlling a PMV by causing an action based on a determined type of pathway (e.g., street, bike lane, sidewalk, or trail). The action(s) may be selected from the group consisting of limiting a travel speed of the PMV, stopping the PMV, suggesting a route change, activating a warning signal, activating a warning sound or signal to notify pedestrians of the PMV, displaying a message on a screen or interface of the PMV, issuing a warning or fine for violating an ordinance or a term of a user agreement, or providing a reward or incentive. Another example of an action is a post-trip warning (e.g., notify user to nudge with emails or other forms of communication after the trip), create ratings/scores about the user to regulate/restrict usage of the personal mobility vehicle, etc.”)

Regarding claim 11, Bradlow teaches a method of mapping a terrain, comprising defining the navigation directives further based on a type of the object. (Bradlow, see at least ¶ [0044] which states “Other examples of PMVs include non-electric bicycles, electric bicycles, standing scooters, sitting scooters, transportation pods, or the like. Generally, PMVs may be configured to accommodate a single user and to travel ten or less miles per transportation trip. PMVs may be most often a “last-mile” transportation solution—a means by which commuters travel from a public transportation hub to a final destination, e.g., a place of employment.”)

Regarding claim 12, Bradlow teaches a method of mapping a terrain, comprising defining the navigation directives further based on terrain characteristics of a road segment from which the object has entered the respective end point of the respective road segment. (Bradlow, see at least ¶ [0144] which states “A surface fingerprint may be created by the simultaneous collection of location data and sensor data from one or more sensors. A surface fingerprint may be defined as a specific combination of location data and data from one or more sensors that is unique to a travel corridor and permits identification of the travel corridor. For example, the overlaying of GPS data with the data in graphs 706 and 708 may create two unique surface fingerprints for that street that allow distinction between PMV usage in the bike lane and PMV usage on the sidewalk. Sensor data may include surface roughness data, energy consumption data, visual data, or sound data. A surface type may be determined via an ML method using sensor data. Surface type determinations may be associated with a surface fingerprint to generate a map of travel corridors in a region, area, or zone where PMV travel may occur. A map of travel corridors that contains surface fingerprint data may be utilized to alter, influence, or control PMV usage within a particular travel corridor as described elsewhere in the specification. A travel map containing surface fingerprint information may include a digital map that further comprises various layers of digital information such as surface roughness information, hazard information, and traffic or pedestrian density information.”)

Regarding claim 14, Bradlow teaches a method of mapping a terrain, comprising defining navigation directives further based on the motion data from the motion sensors. (Bradlow, see at least ¶ [0005] which states “Disclosed herein are techniques to detect and/or predict types of travel corridors or pathways for vehicles. Examples of the vehicles include personal mobility vehicles (PMVs) such as scooters, bicycles, or transportation pods. Examples of the sensor(s) include accelerometers, gyroscopes, compasses, GPS sensors, inertial measurement units (IMUs), cameras, radar, LIDAR sensors, microphones, voltmeters, amp meters, thermometers, pressure sensors, air flow meters, wheel speed sensors, light sensors, torque sensors, shock sensors, hygrometers, proximity sensors, or inclinometers. In some embodiments, a terrestrial sensing system of a PMV performs at least some aspects of the disclosed techniques. For example, a terrestrial sensing system can include sensors and a processor of a mobile device (e.g., smartphone, tablet) mounted on a PMV.” and ¶ [0012])

Regarding claim 15, Bradlow teaches a method of mapping a terrain, comprising defining navigation directives further based on data from environmental sensors disposed on the object. (Bradlow, see at least ¶ [0005] which states “Disclosed herein are techniques to detect and/or predict types of travel corridors or pathways for vehicles. Examples of the vehicles include personal mobility vehicles (PMVs) such as scooters, bicycles, or transportation pods. Examples of the sensor(s) include accelerometers, gyroscopes, compasses, GPS sensors, inertial measurement units (IMUs), cameras, radar, LIDAR sensors, microphones, voltmeters, amp meters, thermometers, pressure sensors, air flow meters, wheel speed sensors, light sensors, torque sensors, shock sensors, hygrometers, proximity sensors, or inclinometers. In some embodiments, a terrestrial sensing system of a PMV performs at least some aspects of the disclosed techniques. For example, a terrestrial sensing system can include sensors and a processor of a mobile device (e.g., smartphone, tablet) mounted on a PMV.” and ¶ [0012])

Regarding claim 16, Bradlow teaches a method of mapping a terrain, comprising defining navigation directives further based on data from position sensors disposed on the object. (Bradlow, see at least ¶ [0005] which states “Disclosed herein are techniques to detect and/or predict types of travel corridors or pathways for vehicles. Examples of the vehicles include personal mobility vehicles (PMVs) such as scooters, bicycles, or transportation pods. Examples of the sensor(s) include accelerometers, gyroscopes, compasses, GPS sensors, inertial measurement units (IMUs), cameras, radar, LIDAR sensors, microphones, voltmeters, amp meters, thermometers, pressure sensors, air flow meters, wheel speed sensors, light sensors, torque sensors, shock sensors, hygrometers, proximity sensors, or inclinometers. In some embodiments, a terrestrial sensing system of a PMV performs at least some aspects of the disclosed techniques. For example, a terrestrial sensing system can include sensors and a processor of a mobile device (e.g., smartphone, tablet) mounted on a PMV.” and ¶ [0012])

Regarding claim 17, Bradlow teaches a method of mapping a terrain, comprising defining navigation directives further based on data from physiological monitoring sensors disposed on the object. (Bradlow, see at least ¶ [0005] which states “Disclosed herein are techniques to detect and/or predict types of travel corridors or pathways for vehicles. Examples of the vehicles include personal mobility vehicles (PMVs) such as scooters, bicycles, or transportation pods. Examples of the sensor(s) include accelerometers, gyroscopes, compasses, GPS sensors, inertial measurement units (IMUs), cameras, radar, LIDAR sensors, microphones, voltmeters, amp meters, thermometers, pressure sensors, air flow meters, wheel speed sensors, light sensors, torque sensors, shock sensors, hygrometers, proximity sensors, or inclinometers. In some embodiments, a terrestrial sensing system of a PMV performs at least some aspects of the disclosed techniques. For example, a terrestrial sensing system can include sensors and a processor of a mobile device (e.g., smartphone, tablet) mounted on a PMV.” and ¶ [0012])

Regarding claim 18, Bradlow teaches a method of mapping a terrain, comprising defining navigation directives further based on data from cameras disposed on the object. (Bradlow, see at least ¶ [0005] which states “Disclosed herein are techniques to detect and/or predict types of travel corridors or pathways for vehicles. Examples of the vehicles include personal mobility vehicles (PMVs) such as scooters, bicycles, or transportation pods. Examples of the sensor(s) include accelerometers, gyroscopes, compasses, GPS sensors, inertial measurement units (IMUs), cameras, radar, LIDAR sensors, microphones, voltmeters, amp meters, thermometers, pressure sensors, air flow meters, wheel speed sensors, light sensors, torque sensors, shock sensors, hygrometers, proximity sensors, or inclinometers. In some embodiments, a terrestrial sensing system of a PMV performs at least some aspects of the disclosed techniques. For example, a terrestrial sensing system can include sensors and a processor of a mobile device (e.g., smartphone, tablet) mounted on a PMV.” and ¶ [0012])

Regarding claim 19, Bradlow teaches a method of mapping a terrain, comprising defining navigation directives further based on data from microphones disposed on the object. (Bradlow, see at least ¶ [0005] which states “Disclosed herein are techniques to detect and/or predict types of travel corridors or pathways for vehicles. Examples of the vehicles include personal mobility vehicles (PMVs) such as scooters, bicycles, or transportation pods. Examples of the sensor(s) include accelerometers, gyroscopes, compasses, GPS sensors, inertial measurement units (IMUs), cameras, radar, LIDAR sensors, microphones, voltmeters, amp meters, thermometers, pressure sensors, air flow meters, wheel speed sensors, light sensors, torque sensors, shock sensors, hygrometers, proximity sensors, or inclinometers. In some embodiments, a terrestrial sensing system of a PMV performs at least some aspects of the disclosed techniques. For example, a terrestrial sensing system can include sensors and a processor of a mobile device (e.g., smartphone, tablet) mounted on a PMV.” and ¶ [0012])



Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejections set forth to the independent claim from which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668